Title: To George Washington from Timothy Pickering, 21 August 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Kings ferry Augt 21. 1781.
                        
                        I have sent a person to examine the roads on the routes mentioned by Genl Hand, & urged his returning
                            as soon as possible. I have sent an express to go with him as far as Ogden’s iron works (without crossing the Ramapaugh)
                            to bring back his report whether that route be practicable for carriages. The inspection of the roads will then proceed as
                            far as the two Bridges & return by Dods thro’ Pompton Plains to the Yellow house, from whence he is to go down to
                            see the condition of the road to Ogden’s iron works & the bridge there—to go back to the Yellow house &
                            return hither in the common road.
                        I have given Major Cogswell an estimate of the number of teams wanted for the several uses the occasion
                            requires.
                        My Storekeeper I have directed to make a certain selection of quarter masters stores, with an addition of
                            tools for fifty carpenters beyond the ussual assortment—these tools to be such as are fit for rough work only.
                        I am of opinion that the officers are greatly incumbered with unnecessary baggage—the
                            consequence of rest, & an expectation of marching very little. I find I have too much myself of which I shall get
                            rid before we leave this ground.
                        Major Cogswell has reminded me of what I mentioned last winter to your Excellency—viz. To assign a reasonable
                            number of carriages to the officers, & then to keep their baggage wholly distinct from the mens, i.e. the tents
                            & camp kettles—and that any officers baggage afterwards found in the tent waggons should be thrown out by the
                            waggon master general & his deputies and conductors.
                        The allowance proposed is— 
                        
                            To the field officers of a regt1 close waggon
                                
                                Regimental Staff— 
                                
                                1—do
                            
                            
                                
                                Captains & Subalterns
                                
                                1—ditto & 1 op.
                            
                            
                                
                                For the mens tents & kettles
                                
                                3 open waggons
                            
                            
                                
                                total to a regt 
                                
                                 7
                            
                        
                        Should your Excellency approve of the idea, it will be necessary to declare it in
                            General Orders, that the Waggon Master General may see the measure carried into execution.
                        So long as officers can crowd their lumber into the tent waggons, there
                            is no sufficient inducement to throw any thing away: But if their carriages are
                            stinted, each officer will see that his brother officer occupy only his share of a carriage, which will oblige them to
                                cast away every thing superfluous. I am with the greatest respect your Excellencys most obedt Servt
                        
                            T. Pickering
                            Q.M.G.
                        
                    